Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application Ser. No. 15/749,807 filed 02/02/2018 is in response to applicant’s request for continued examination, RCE, filed 09/27/2021. Applicant’s response has been given full consideration. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2021 has been entered.
Claims 1-4, 9-19 are currently pending in this application, and all the claims are under full consideration. This Application is in condition for allowance. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Carlyn Burton on 11/12/2021. Claim 8 is canceled because it recites the same fluorinated acyclic carboxylic acid ester 2,2-difluoro acetate recited in claim 1 CH3COO-CH2CF2H. 
Please amend Claim 8 as follows:
Claim 8 is Canceled. 
Allowed Claims
Claims 1-4, 9-19 are allowed over prior art of record. 
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The invention is directed towards an electrolyte composition, an electrochemical cell comprising a housing, an anode and a cathode, said electrolyte composition, and a porous separator; an electronic device, a transportation device, or telecommunication device comprising the electrochemical cell comprising the electrolyte composition, and a method comprising steps to form the electrolyte composition. 
The closest prior art is considered Li et al. (U.S. PG Publication 2014/0038059) and DuBois et al. (U.S. PG Publication 2015/0171467). 
Li discloses an electrolyte composition and a method for providing the electrolyte solution. Li discloses the electrolyte comprising oxalate salt and fluorinated acyclic carboxylic ester, but does not disclose the specific claimed fluorinated acyclic carboxylic acid ester 2,2-difluoroethyl acetate CH3COO-CH2CF2H or the amount of the fluorinated acyclic carboxylic acid ester in the electrolyte. 
DuBois discloses an electrolyte composition comprising at least one fluorine containing carbocyclic acid ester and discloses a number of such compounds but does not disclose the claimed 
None of the above two prior art references disclose the claimed electrochemical cell comprising the claimed electrolyte composition comprising the oxalate and 2,2-difluoroethyl acetate CH3COO-CH2CF2H and in the amount claimed. The references also do not disclose the electronic device, transportation device or communication device that employ the claimed electrochemical cell comprising the claimed electrolyte composition, and does not disclose the method of forming the claimed electrolyte. 
The pertinent reference of the prior art of record fails to teach all the limitations of the claimed invention. Thus, the limitations are not disclosed or rendered obvious by the teaching of the prior art. Further search of the art also failed to produce any new art that anticipates or renders obvious the instant invention. Therefore, claim 1-4, 9-19 are allowed over prior art of record.
The scope of the allowed claims is defined by the specific language recited by the allowed claims. Furthermore, patentability is attributed to the claims taken as a whole. And the statement of reasons for allowance may not be interpreted as defining or otherwise limiting the claims in a manner inconsistent with the claim language itself, and applicable law.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722